Order unanimously affirmed, without costs. Memorandum: Respondent-appellant appeals from an order of Family Court, Ontario County, which granted his petition for modification of support order granted Decern*878her 28, 1965, as modified by subsequent orders of November 7, 1967 and October 22, 1974, directing reduction of infant support payment from $15 per week to $10 per week and denying vacatur of the initial order of support. The record of the proceedings of Family Court and hearings held on respondent-appellant’s petition is totally devoid of any basis for vacating the initial order of support as so modified (CPLR 5015; see, also, Matter of Huie [Furman], 20 NY2d 568, 572). The legal propositions urged by appellant in seeking reversal are either misconstrued or misapplied to the facts presented. (Appeal from order of Ontario County Family Court modifying support order.) Present—Cardamone, J. P., Mahoney, Dillon, Goldman and Witmer, JJ.